DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,022,502. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the features of instant claim 23 are found in claim 1 of the patent. The patent, however, comprises many more features and is thus much more specific. The Patent is therefore a “species” of the “generic” invention of claim 23 and it has been held that a species anticipates a generic invention see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,022,502 in view of Wyrick (US 5,833,669). Regarding claim 24, Patent claim 1 discloses all of the features of claim 23, but fails to explicitly disclose an indication of dose volume. Wyrick teaches a dose-delivery guide (208) system which utilizes a removable dose loading structure and wherein the structure provides an indication of dose volume (e.g., Col. 11, lines 44-51 disclose that the length of the device corresponds to a dose to be delivered and this is considered to provide the indication of a dose as claimed). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the patent to provide an indication of dose to be delivered as taught by Wyrick to allow a user to administer the correct dose during a procedure.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,022,502 in view of Isenberg (US 3,770,026). Regarding claim 25, Patent claim 1 discloses all of the features of claim 23 as set forth above but fails to explicitly disclose a collar portion integral to the grip. Isenberg teaches a dose delivery guide system for dispensing a dose comprising a dose-loading guide further comprising a grip portion (36) and a collar portion (formed by 34) which are integrally formed (e.g., Figures 1 and 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the grip and collar portion integrally as taught by Isenberg to create a single piece which is more structurally rigid and easier to manufacture. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 23-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Isenberg (US 3,770,026).
Regarding claims 23 and 25, Isenberg discloses (Figures 1-5) a dose-loading guide (26) for loading an injection syringe, the dose-loading guide comprising: a grip portion (36); and a collar portion (34) integrally formed with the grip portion (e.g., Figure 2); wherein the collar portion is rigid along its height, the collar portion defines an opening (notch 34) that removably receives a dose-delivery guide during dose loading of an injection syringe (the notch surrounds the plunger rod and is considered fully capable of surrounding a dose-delivery guide if installed on the plunger rod; the dose-delivery guide is not positively recited in the claim), and the collar portion is configured to stop movement of an extended syringe plunger rod into an injection syringe barrel at a predetermined distance defined between the proximal end of the injection syringe barrel and the distal end of the plunger rod (see Col. 4, lines 21-40); wherein the dose-delivery guide has a height, the difference between the collar portion height and the dose-delivery guide height corresponds to a volume of fluid to be delivered by the syringe, and, if the syringe barrel comprises a depression in which the dose-delivery guide will sit, the difference corrects for the depression (as set forth above, the dose-delivery guide has not been positively recited as part of the device and the dose-loading guide of Isenberg is considered fully capable of interacting with a dose-delivery guide located on the plunger rod as it allows for the dose-loading guide to be placed over the plunger rod to restrict the movement of the plunger rod so as to set a correct dose; and it would not change the function of the dose-loading guide if a dose-delivery guide were present); and wherein the grip portion facilitates positioning of the collar portion around the dose-delivery guide and along the plunger rod during dose loading, and the grip portion facilitates removal of the dose-loading guide after dose loading is complete (it’s a handle and is designed to function in the claimed manner).
Regarding claim 24, Isenberg further discloses (Figure 5) an indication of a dose volume to be retained by the injection syringe after use of the dose loading guide (plurality of “units” 54 having different depths corresponding to the number of doses; Col. 4, line 65-Col. 5, line 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783